   Case 1:11-cv-06690-JMF Document 297 Filed 01/15/20 Page 1 of 12




BROOKLYN CENTER FOR INDEPENDENCE OF THE DISABLED ET AL. V.
                 DE BLASIO ET AL., 11 CV 6690

                    ELEVENTH PROGRESS REPORT

                            January 15, 2020
            Case 1:11-cv-06690-JMF Document 297 Filed 01/15/20 Page 2 of 12


INTRODUCTION

This is Defendants’ Eleventh Progress Report pursuant to the so-ordered Stipulation of
Settlement in Brooklyn Center for Independence of the Disabled et al. v. de Blasio et al.,
11-CV-6690 (JMF) (see dkt. #202), which details the steps Defendants have taken during the
most recent reporting period to meet the deliverables set forth in the Accessible Sheltering
Memorandum of Understanding (MOU) to address the needs of people with disabilities who may
need shelter services during an emergency. Defendants now report compliance with the
requirements set forth in the Accessible Sheltering MOU.

Below are highlights of some of the most significant initiatives and achievements.

Shelters

       Since the filing of Defendants’ Tenth Progress Report, additional shelters have been
        made accessible, bringing the total number to 72 including 58 Evacuation Centers. Those
        accessible facilities have the capacity to shelter approximately 127,650 people with
        disabilities.

      All accessible shelters have “way-finding” kits.

      In the event of an activation for a coastal storm, ten (10) Americans with Disabilities Act
       Administrators from DOE, HRA, MOPD, DHS, DOT and Parks are trained to staff
       positions at the Shelter Command Center to help trouble shoot any problems encountered
       by the Disability Access and Functional Needs (DAFN) Coordinators at accessible
       shelters.

      Plaintiffs have been provided 72 Evan Terry and Associates survey reports and 72
       Implementation Charts.

Training and Outreach and External Affairs

      Since submission of the Tenth Progress Report, Ready NY has delivered 18 presentations
       and participated in five (5) community fairs. At these events, New York City Emergency
       Management (NYCEM) distributed Ready NY materials to approximately 1,400
       individuals with disabilities and others with access and functional needs. Ready NY has
       presented to organizations that included dialysis centers and senior centers, GEEL
       Community Services, Esperanza Center, St. Ann’s Church for the Deaf, Adapt
       Community Network, and others. NYCEM attended community fairs such as the Andrew
       Heiskell Braille and Talking Book Library Community Fair, Visions Resources Expo,
       Brooklyn Developmental Disabilities Council Family Support Fair, 5th Annual NYC
       Disabilities Expo, and other events.

      NYCEM developed a “DAFN Training for Community and Faith-Based Organizations.”
       The training addresses how to include people with disabilities in planning and response,
       educates people about proper etiquette when working with people with disabilities, and
       provides resources to assist organizations when planning for people with disabilities. The
       first training is scheduled for April 2020 in Staten Island.
        Case 1:11-cv-06690-JMF Document 297 Filed 01/15/20 Page 3 of 12



   In January 2020, NYCEM held its eighth symposium on disability-related planning (this
    year called 2020 Symposium: Bridging the Gap to Communities) at Baruch College. This
    annual event brought together approximately 200 community leaders, service providers,
    government representatives and members of the public to discuss emergency planning for
    people with disabilities and others with access and functional needs. Participants attended
    panels about community connection, preparedness for older New Yorkers, youth
    preparedness, cultural and language access, communication for people who are deaf or
    hard of hearing, mental health, and individual preparedness.

   The Community Emergency Response Team (CERT) program conducted a Thrive NYC
    Mental Health First Aid training on January 12, 2020 to educate CERT volunteers to
    identify, understand, and respond to signs of mental health and substance abuse
    challenges and crises.

   The CERT program held a Deaf Awareness workshop on October 16, 2019 for CERT
    volunteers that covered the topics of etiquette in communicating with people who are deaf
    or hard of hearing and some basic American Sign Language (ASL) signs that could be
    helpful during an emergency.
               Case 1:11-cv-06690-JMF Document 297 Filed 01/15/20 Page 4 of 12


ACCESSIBLE SHELTERING MOU

Deliverable:        The City will have a minimum of 60 facilities for sheltering that are
                    distributed throughout the five boroughs, capable of sheltering approximately
                    120,000 people with disabilities.1
Reference in        Sections II.A.1; II.B.2; III.A.1
MOU:
Action              Evan Terry Associates (ETA) completed surveys of 124 DOE school buildings to
Taken/Current       identify physical barriers to accessibility. A total of 72 facilities have been made
Status:             accessible. They have the capacity to shelter 127,650 people with disabilities.
                    Fifty-eight (58) are designated as Evacuation Centers (ECs) with co-located
                    Hurricane Shelters (HSs). Implementation charts (ICs) documenting the physical
                    remediations and programmatic solutions implemented at each facility and survey
                    reports from ETA were shared with Plaintiffs for all 72 accessible facilities
                    identified below.


                          DOE                   Facility Type                 Implementation
                         Building           (Evacuation Center or             Chart Provided
                          Code                    Shelter)
               1          K002                     EC/HS                             Yes
               2           K006                      EC/HS                           Yes
               3           K007                      EC/HS                           Yes
               4           K012                      EC/HS                           Yes
               5           K023                      EC/HS                           Yes
               6           K024                      EC/HS                           Yes
               7           K055                      EC/HS                           Yes
               8           K088                      EC/HS                           Yes
               9           K145                        HS                            Yes
               10          K226                      EC/HS                           Yes
               11          K259                        HS                            Yes
               12          K289                      EC/HS                           Yes
               13          K313                      EC/HS                           Yes
               14          K314                        HS                            Yes
               15          K324                      EC/HS                           Yes
               16          K327                      EC/HS                           Yes
               17          K331                      EC/HS                           Yes


 1
  Previous Progress Reports addressed deliverables referenced in the MOU at Section II.A.3, II.B.1, III.A.2, and
 V.B.2.
Case 1:11-cv-06690-JMF Document 297 Filed 01/15/20 Page 5 of 12


18       K383               EC/HS                  Yes
19       K430               EC/HS                  Yes
20       K590               EC/HS                  Yes
21       M088               EC/HS                  Yes
22       M090               EC/HS                  Yes
23       M092               EC/HS                  Yes
24       M093               EC/HS                  Yes
25       M118                HS                    Yes
26       M125                HS                    Yes
27       M131               EC/HS                  Yes
28       M465               EC/HS                  Yes
29       M470               EC/HS                  Yes
30       M488               EC/HS                  Yes
31       M490               EC/HS                  Yes
32       M620               EC/HS                  Yes
33       Q025               EC/HS                  Yes
34       Q058               EC/HS                  Yes
35       Q149               EC/HS                  Yes
36       Q185               EC/HS                  Yes
37       Q190               EC/HS                  Yes
38       Q239               EC/HS                  Yes
39       Q260               EC/HS                  Yes
40       Q268               EC/HS                  Yes
41       Q440               EC/HS                  Yes
42       Q485               EC/HS                  Yes
43       Q499                HS                    Yes
44       Q505               EC/HS                  Yes
45       Q515               EC/HS                  Yes
46       Q566               EC/HS                  Yes
47       Q570               EC/HS                  Yes
48       Q610               EC/HS                  Yes
49       Q686                HS                    Yes
50       Q695                HS                    Yes
51       R043               EC/HS                  Yes
52       R051               EC/HS                  Yes
               Case 1:11-cv-06690-JMF Document 297 Filed 01/15/20 Page 6 of 12


               53          R056                     EC/HS                       Yes
               54          R058                       HS                        Yes
               55          R071                       HS                        Yes
               56          R880                     EC/HS                       Yes
               57          X074                     EC/HS                       Yes
               58          X080                       HS                        Yes
               59          X102                     EC/HS                       Yes
               60          X129                       HS                        Yes
               61          X132                     EC/HS                       Yes
               62          X137                     EC/HS                       Yes
               63          X141                     EC/HS                       Yes
               64          X158                     EC/HS                       Yes
               65          X193                     EC/HS                       Yes
               66          X235                     EC/HS                       Yes
               67          X338                     EC/HS                       Yes
               68          X362                     EC/HS                       Yes
               69          X425                       HS                        Yes
               70          X430                     EC/HS                       Yes
               71          X460                     EC/HS                       Yes
               72          X498                       HS                        Yes
          Total:            72                      ECs: 58                      72

Next Actions:       This deliverable is complete.


Deliverable:        Every accessible evacuation center and shelter facility will be provided with a
                    “wayfinding kit” to assist people with disabilities in utilizing that facility.
                    These wayfinding kits will be piloted in accessible shelters during the initial
                    phase of the implementation.
Reference in        Section IV.B4
MOU:
Action        Defendants have created wayfinding kits to be provided at every accessible EC and
Taken/Current HS.
Status:
              Each kit includes the following:
                       (1) a Disability Access and Functional Needs Coordinator (DAFNC) guide;

                       (2) a site-specific list of programmatic solutions to be implemented at the
               Case 1:11-cv-06690-JMF Document 297 Filed 01/15/20 Page 7 of 12


                           facility;

                       (3) a floor plan;

                       (4) information regarding fire extinguishers and pull stations, Video Remote
                           Interpretation (VRI) and connectivity instructions, a job action sheet, a
                           general accessibility checklist, a reference guide, personal amplifier
                           guidance, and a signage guide;

                       (5) a set of signs in Braille format with mounting squares and a tape measure
                           to be used to confirm proper signage placement;

                       (6) way-finding instructions for people with disabilities;
                   These documents help shelter staff identify the program areas of the facility, install
                   the necessary temporary signage, and implement the programmatic solutions
                   required at the time of the event to make the shelter accessible.
                   Currently in its stockpile, NYCEM has 105 DAFN general kit materials, which
                   include wayfinding kits to be deployed to the accessible shelters.

Next Actions:      This deliverable is complete.


Deliverable:       Provide either CART (remote translation services) or ASL interpretation
                   services for every accessible facility.
Reference in       Section IV.B.5
MOU:
Action        NYCEM developed an Accessible Communication Policy for Hurricane
Taken/Current Evacuation Centers and Shelters and Service Centers which indicates that
Status:       Defendants will provide ASL interpretation services at every accessible facility
              through Video Remote Interpretation (VRI) via tablet. In some instances, in-person
              translation may be provided.

                   The City has contracted with a vendor to procure, maintain, provide technological
                   updates, deploy, and retrieve 95 tablets for use in every accessible facility.
                   NYCEM provides a list of the accessible facilities that are to open and the vendor
                   is to deliver tablets to each of these accessible facilities. All accessible facilities
                   will receive one tablet.

                   Instructions on how to operate the tablets and connect to VRI were shared with 490
                   DAFNCs during their training. DAFNCs deployable to shelters include 201 people
                   from HRA/DSS, 48 from HPD, 82 CERT members, 12 from DFTA, 9 from DOT,
                   5 from DEP, and 5 from ACS. In addition, 62 volunteers and staff from American
                   Red Cross, 49 volunteers from Medical Reserve Corps, 12 volunteers from the
                   Resiliency Emotional Support Team (REST), and 5 staff from DOHMH who
                   received this training are available to bring their DAFN knowledge and skills while
                   performing other roles in a shelter operation.
               Case 1:11-cv-06690-JMF Document 297 Filed 01/15/20 Page 8 of 12


Next Actions:      This deliverable is complete.

                   The City maintains communications with the vendor to ensure tablet readiness.
                   Beginning on April 1, 2020, which is the second year of the contract, NYCEM will
                   have 40 additional tablets available for deployment by the vendor for the 2020 and
                   2021 coastal storm seasons, totaling 135. On March 31, 2022, the contract will be
                   due for an extension. The contract allows for three (3) separate, three-year
                   extensions.


Deliverable:       Conduct a Shelter Needs Analysis to determine the level of capacity and
                   appropriate geographic distribution to meet the anticipated need for
                   meaningful access to the emergency shelter system for people with disabilities.
Reference in       Section II.C.1
MOU:
Action        Cadmus Group, Inc. (Cadmus) completed a needs analysis to determine the
Taken/Current destination to which people with disabilities in the City are likely to evacuate. The
Status:       study, which was shared with Plaintiffs on October 31, 2017, determined the
              percentage of people with disabilities who would evacuate to a family members’
              residence, friends’ residence, public shelter, or other destination.

                   The City applied the findings of the needs analysis to its operational plans. For
                   example, in revising the NYC Coastal Storm Evacuation Plan, NYCEM updated
                   the baseline resource commitments from the FDNY and MTA upwards to
                   accommodate additional needs.
                   The City also considered the findings to gain additional insights on relative
                   mobility levels among the DAFN population requiring support from the City’s
                   Homebound Evacuation Operation (HEO). Since HEO uses a range of assets from
                   ambulances to Access-A-Ride sedans, the City and its partners have considered the
                   data to analyze how many of each of these specific vehicle types would likely best
                   fit the need. This is helping to inform the City’s planning and ongoing solicitation
                   process for contracted accessible transportation resources through a citywide
                   contracting effort.

Next Actions:      This deliverable is complete.



Deliverable:       Develop an implementation timetable and share it, along with updates on
                   implementation, with Plaintiffs.
Reference in       Introduction and Section II.A.2.
MOU:
               Case 1:11-cv-06690-JMF Document 297 Filed 01/15/20 Page 9 of 12


Action        NYCEM continues to remediate facilities above and beyond what is required in the
Taken/Current MOU. In doing so, it works with DOE and the School Construction Authority’s
Status:       (SCA) contractors to complete physical remediation of facilities. Defendants have
              been reporting on the progress of the work through their bi-annual reports to
              Plaintiffs and the Court and through ICs, provided periodically to Plaintiffs
              throughout the compliance period. To date, 72 schools have been remediated.

Next Actions:      This deliverable is complete.

                   The Accessible Facilities Working Group continues to meet to monitor the
                   remediation work being conducted by DOE’s contractors.


Deliverable:       Assess the current back-up power capabilities during the site survey process
                   and develop a separate timeframe for back-up power implementation and
                   installation at those sites.
Reference in       Section IV.B.2
MOU:
Action        A total of 103 facilities have been surveyed for their back-up power capabilities.
Taken/Current The survey process includes creating engineering drawings, identifying the
Status:       required electrical specifications, and creating cost estimates for the installation of
              enhanced back-up power capabilities at these facilities. The 103 completed surveys
              cover back-up power capabilities of the facilities remediated or expected to be
              remediated for accessibility. DOE and NYCEM have selected 18 sites to receive
              “quick connect” switch gears, based on site capacity. These 18 sites are all among
              the accessible ECs identified above.

Next Actions:      This deliverable is complete.



Deliverable:       Provide sufficient provisions in accessible shelters to accommodate the needs
                   of people with disabilities.
Reference in       Section IV.B.3
MOU:
Action        NYCEM has purchased supplies to support the operation of all accessible shelters.
Taken/Current These supplies include accessible cots as well as mobility aids such as wheelchairs,
Status:       crutches, and walkers. Significant reserve quantities of raised toilet seats,
              accessible cots, and medical supplies are also available.

Next Actions:      This deliverable is complete.
           Case 1:11-cv-06690-JMF Document 297 Filed 01/15/20 Page 10 of 12


Deliverable:     Priority for space will be given to people with disabilities at existing accessible
                 shelters during the phase-in period.
Reference in     Section II.B.4
MOU:
Action        The City’s shelter managers prioritize the assignment of space in accessible
Taken/Current facilities to shelter clients with disabilities and their companions.
Status:
              This policy is set forth in the DAFNC job action sheet, which describes the
              DAFNC’s responsibilities. A copy of the job action sheet was attached to the Sixth
              Progress Report as Exhibit A.

Next Actions:    This deliverable is complete.


Deliverable:     The City will take steps to publicly disseminate information, through multiple
                 means and formats, about the location of accessible evacuation centers and
                 shelters.
Reference in     Sections II.A.5;V.B.1,3
MOU:
Action        Information about the accessible ECs for this Coastal Storm Season is available on
Taken/Current an interactive feature on NYC’s Zone Finder available at
Status:       http://maps.nyc.gov/hurricane/. It is updated in advance of every Coastal Storm
              Season, and then throughout the Coastal Storm Season, as additional ECs come on
              line. The Zone Finder identifies the address of the accessible facilities, and
              provides information about the closest EC from any starting location within the
              City.
                 It also identifies or confirms:
                     1. the location of the facility’s main/accessible entrance;

                     2. that accessible restrooms are available;
                     3. that access to the main shelter areas will be unobstructed and without steps;
                     4. the availability of additional amenities available such as accessible cots and
                        mobility aids (canes, crutches, manual wheelchairs, storage space for
                        refrigerated medication, etc.); and
                     5. that auxiliary aids and services available at the facility, such as ASL
                        interpretation, sound amplifiers, and documents in alternate formats.
                 In the event that shelters are opened, Zone Finder information is also disseminated
                 through all NYCEM communications channels including the Ready NY outreach
                 program and the Advance Warning System (AWS) to participating social service
                 organizations.
                 The City tested the ability of screen reading products to read the Zone Finder page,
           Case 1:11-cv-06690-JMF Document 297 Filed 01/15/20 Page 11 of 12


                and made all necessary adjustments to ensure the webpage’s accessibility to people
                who are blind or low vision.

Next Actions:   This deliverable is complete.

                NYCEM will continue to update the Zone Finder before and during each coastal
                storm season to ensure the list of accessible ECs remains current. NYCEM will also
                continue to update its Zone Finder as new information about amenities at accessible
                shelters is updated.


Deliverable:    Shelter staff will be able to determine which shelters/evacuation centers in
                their solar system are accessible.
Reference in    Section V.B.3
MOU:
Action          The accessible shelters and co-located ECs continue to be identified to shelter staff
Taken/Current   through pre-deployment training of DAFNCs and with regularly provided
Status:         informational handouts, through Just-In-Time Training available to all shelter staff,
                and through website access to NYCEM’s Zone Finder and other relevant data.
Next Actions:   This deliverable is complete.
                As new accessible shelters and co-located ECs come on line, the Zone Finder
                displays the most current addresses of accessible ECs and the site specific materials
                available to staff are updated along with the new facilities. In addition to website
                access to NYCEM’s Zone Finder, the City’s pre-deployment and just-in-time
                trainings provide definitive information to shelter staff about site specific
                accessibility addresses and other relevant information about accessibility features.

Deliverable:    The City, through the Services and Training Working Group, will develop
                and provide various types of training for all levels of shelter staff regarding
                best practices and procedures to provide meaningful access and support to
                people with disabilities who seek shelter in City facilities during an
                emergency. The City will continue to develop and implement a range of
                training regarding providing meaningful access for people with disabilities in
                emergency shelters for all staff and volunteers working at their emergency
                Evacuation Center and shelter facilities.
                Copies of relevant training will be shared with Plaintiffs’ counsel for their
                review and comment. Plaintiffs’ counsel will provide comments within five
                days of receipt, so as to allow for the City to move forward expeditiously.

Reference in    Section II.A.6;V.B.4
MOU:
           Case 1:11-cv-06690-JMF Document 297 Filed 01/15/20 Page 12 of 12


Action        As previously reported, NYCEM developed a training video outlining best practices
Taken/Current in how to respectfully and effectively communicate with and assist people with
Status:       disabilities and others with access and functional needs in shelters and other
              settings. The training video was reviewed in advance by the Disability Community
              Advisory Panel and released in December 2016. It is now available to shelter staff
              and volunteers on NYCEM’s YouTube site at:
              https://www.youtube.com/watch?v=TCl67K0eS5o&feature=youtu.be.
                 Starting in 2017, NYCEM produced site specific way-finding instructions for all
                 accessible facilities. These instructions are maintained and have been available for
                 distribution to all accessible ECs and HSs in the event of activation during
                 upcoming coastal storm seasons. These way-finding materials have been
                 incorporated into training for DAFNCs, who are responsible for ensuring
                 accessibility at the shelters.
                 The DAFNC training was updated on August 31, 2018 to include information about
                 additional accessible sheltering facilities and a new Just in Time Training (JITT).
                 These training materials are available to DAFNCs and other staff to be able to view
                 them at the shelters. The easy availability to DAFNCs of this material gives them
                 immediate access to information about the tools, equipment, and resources available
                 at shelters during a coastal storm and facilitates meeting the needs of people with
                 disabilities while they are at the shelters.
                 Additionally, DAFN Administrator and Advisor training was enhanced in the
                 summer of 2019 to reflect the updates to the DAFNC training.

Next Actions:    This deliverable is complete.

                 A total of 490 people are trained as DAFNCs. Nine in-person trainings have been
                 provided over the last year.
